Title: To James Madison from Clabon Harris, 20 January 1816
From: Harris, Clabon
To: Madison, James


                    
                        
                            Mississippi Teritory Monroe County
                            
                            January 20th 1816
                        
                        
                            Dear Sir
                        
                    
                    In viewing our last Papers we find it very Distressing news for us to be obliged to move of[f] of the Public lands—which will Distress Not less then 500 families—in order for your Honour to be in possession of our Distress Situation I thought Proper to inform you we are at least 300 Milds from any State the news Reached us two late to Purchase lands on the tombigbee—and all that is worth living on has been Sold—had we had Knowledg of this we would a have had land two—but genneral Jackson encouraged us to Settle on the allebarmer—there is also a Number of People from North & South Carolina & Georgia and a grate Number of them has Sold there Carages waggons & & and Now how to get back god only Knows—there is also a Number of Poore widows that has lost there Husbands in the late war with the British & Indians and is Not able to Moove of[f]—there assembled also about 70 Indians on the allebarmer Near the standing Peach tree and states that the treaty between the Ameri[c]ans & British gave them there lands, and they Mean to work it—if we leave our Plantations the Indians will be Shore to burn them the People in this Cuntry are New Settlers and Mostly Poore People that has been already Ruined by the Indians—and Now to leave there Crops of wheat gardens & turnips will Compleetly Distress them over again, a grate Number of Citizens Scearcely Made bread last year oweing to the Invation with the Britis⟨h⟩ & Indians—I am of the opinion that there Has been Some Rong Misrepresentations made to your Honour in Regard to the Public Land—there has been a Stop to Cutting Down timber for Several Months which was obeyed all the lands that was Improved Sold Considerably better then that was Not it went to 6–8 & 10 Dolla⟨rs⟩ Pr achre that was good and that was Not Improvd went gennerally at government Price I will also Stat⟨e⟩ to your Honour that if there is Not Preemptions allowd to the Citizens of this Cuntry that the Yazzoo Company will Purchase all the good land from the Head to the Mouth of the allebormer it will take all the good Land to Pay five Million of Dollers—if your Honour Should think Proper to Let us Stay till we make a Crop it would be a Blessing to Some—Particular to these widows & Children that there Husband has been Masicreed by the Savages—it is Imposible for us at this Hour to go and buy Land, & build Houses and open land time Enough to make a Support—it is one of the Most Distressing News that we Ever heard of it is worse then the Indian & British war. The feellings of our Citizens is very much Hurt Particular those who faught Brave to obtain this Cuntry and Now Cannot Injoy it if the thing Could be Rightly Construed to our government I Cannot but

think but what the orders would be Countermanded though I am always willing to Concur on my Part with any law that Government will adopt—if your Honour would be so good as to favour me with an answer when Convenient and Direct your Letters to Fishers Post office on the allebormer Near fort Claibourne Sir I am with Respects your obedient and Humble Servant
                    
                        
                            Clabon Harris
                        
                    
                